EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Timothy L. Boiler (Reg. No. 47,435) on 6/08/2021.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claim 36 as follows:
--36.    (Currently Amended) The method of claim 9, comprising delaying the frequency-divided signal supplied to the second input of the input comparator.--



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 9, 19 and 35-36 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed on 5/26/2021, with respect to the rejection of claims 9, 19 and 35 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Trotta, et al (US 2016/0204784 A1) have been fully considered and finds the claims allowable with the examiner’s amendments dated on 6/08/2021. 

Applicant argues on page 5 of the remarks regarding the rejection of claim 9 under 35 U.S.C. 102(a) (1) as allegedly anticipated by Trotta, et al (US 2016/0204784 A1), that, “The Examiner appears to identify element 110C as the loop divider, element 124 as the oscillator and PLL detector 224 as the comparator. As can be seen, element 110C is not coupled between an output of element 124 and an input of element 224. The Examiner does not rely on the other cited reference. Thus, Trotta does not anticipate independent claim 9, or render claim 9 obvious when considered in combination with the other cited reference. Accordingly, claim 9 is allowable over the cited references. The allowability of independent claim 19 will be readily apparent in view of the discussion above. The claims which depend from independent claims 9 and 19 are allowable at least by virtue of their dependencies.”
Applicant’s argument regarding the rejection of independent claim under 35 U.S.C. 102(a) (1) as allegedly being anticipated by Trotta, et al (US 2016/0204784 A1) is persuasive because of the amendment filed on 5/26/2021, and in combination with the other limitation in the claims which overcomes the rejection of claims 9 and 19 as allegedly being anticipated by Trotta, et al. Therefore, the rejection of claims 9, 19 and 35 has been withdrawn. Claims 9 and 19, 35 are now allowed. 

Claims 9, 19 and 35-36 are allowed in view of the applicant’s amendment filed 5/26/2021 and in combination of other limitation in the claim. 

Regarding claim 9, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

generating a self-test signal of the radio-frequency receiver using a phase-locked loop (PLL) circuit having an output oscillator, an input comparator, and a loop divider, 
wherein the loop divider is coupled between the output oscillator and the input comparator, with an input of the loop divider coupled to an output of the output oscillator and an output of the loop divider coupled to a first input of the input comparator, the generating of the self-test signal of the radio-frequency receiver including:
…… monitoring generation of the self-test signal using the frequency-divided signal; supplying the frequency-divided signal to a second input of the input comparator of the PLL circuit; and

selectively varying a division factor of said loop divider, varying a frequency of said self-test signal.

Trotta, et al (US 2016/0204784 A1) is regarded as the closest prior art to the invention of claim 9. Trotta discloses, “A system and method for synchronizing multiple oscillators using reduced frequency signaling (Paragraph [0001] Line 3-4). FIG. 1 shows an embodiment RF transceiver system (Paragraph [0016] Line 1). Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal (Paragraph [0019] Line 1-3). The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal (Paragraph [0019] Line 3-7). The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124 (Paragraph [0020] Line 1-6). In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic (Paragraph [0023] Line 1-4). The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104 (Paragraph [0023] Line 6-11). The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a generating a self-test signal of the radio-frequency receiver using a phase-locked loop (PLL) circuit having an output oscillator, an input comparator, and a loop divider, wherein the loop divider is coupled between the output oscillator and the input comparator, with an input of the loop divider coupled to an output of the output oscillator and an output of the loop divider coupled to a first input of the input comparator, the generating of the self-test signal of the radio-frequency receiver including:
…… monitoring generation of the self-test signal using the frequency-divided signal; supplying the frequency-divided signal to a second input of the input comparator of the PLL circuit; and selectively varying a division factor of said loop divider, varying a frequency of said self-test signal” and also in combination with all other elements in claim 9 distinguish the present invention from the prior art reference.
Claim 36 is allowed by virtue of its dependence from claim 9. 

Regarding claim 19, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the loop divider is coupled between the output oscillator and the input comparator, with an output of the output oscillator coupled to an input of the loop divider and an output of the loop divider coupled to a first input of the input comparator, 
wherein a second input of the input comparator is coupled to an output of the first frequency divider and wherein the self-test signal generation circuitry, in operation, generates a receiver self-test signal, the generating of the receiver self-test signal including:
….. monitoring generation of the self-test signal using the first frequency-divided signal, wherein a division factor of the loop divider is adjustable and, in operation, varying the division factor of the loop divider varies a frequency of the self-test signal.

The most pertinent prior art of record to Trotta, et al (US 2016/0204784 A1), failed to specifically teach the invention as claimed. However, the invention of Trotta, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the loop divider is coupled between the output oscillator and the input comparator, with an output of the output oscillator coupled to an input of the loop divider and an output of the loop divider coupled to a first input of the input comparator, wherein a second input of the input comparator is coupled to an output of the first frequency divider and wherein the self-test signal generation circuitry, in operation, generates a receiver self-test signal, the generating of the receiver self-test signal including:….. monitoring generation of the self-test signal using the first frequency-divided signal, wherein a division factor of the loop divider is adjustable and, in operation, varying the division factor of the loop divider varies a frequency of the self-test signal” and also in combination with all other elements in claim 19 distinguish the present invention from the prior art. 

Claim 35 is allowed by virtue of its dependence from claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Matsumura (US 20160269131 A1) discloses, “RECEIVER CIRCUIT- [0031] FIG. 3 illustrates a circuit configuration of the local signal generation circuit (PLL-LO) 13 and the test signal generation circuit (PLL-TEST) 19. [0032] The PLL-LO 13 includes a voltage-controlled oscillator (VCO) 21A, a frequency divider circuit 22A, a phase detector (PD) 23A, and a filter 24A. The VCO 21A oscillates at a frequency based on a control voltage, and outputs a local signal having a frequency f.LO. The frequency divider circuit 22A divides a frequency of the 
Therefore Matsumura discloses, the frequency divider as the loop divider 22A is coupled between the output oscillator (VCO-21A) and the input comparator (Phase detector PD 23A), with an output of the output oscillator 21 A coupled to an input of the loop divider 22A and an output of the loop divider 22A coupled to a first input of the input comparator 23A (Figure 3). But Matsumura does not disclose, the generating of the self-test signal of the radio-frequency receiver including:…… monitoring generation of the self-test signal using the frequency-divided signal; supplying the frequency-divided signal to a second input of the input comparator of the PLL circuit; and selectively varying a division factor of said loop divider, varying a frequency of said self-test signal (claim 9) or Matsumura does not disclose wherein a second input of the input comparator is coupled to an output of the first frequency divider and wherein the self-test signal generation circuitry, in operation, generates a receiver self-test signal, the generating of the receiver self-test signal including:….. monitoring generation of the self-test signal using the first frequency-divided signal, wherein a division factor of the loop divider is adjustable and, in operation, varying the division factor of the loop divider varies a frequency of the self-test signal (claim 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866